 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL TORRES LUA,                               Case No. 1:18-cv-01594-JDP
12                         Plaintiff,                  ORDER GRANTING DEFENDANT’S
                                                       REQUEST TO ACCEPT A LATE BRIEF
13             v.
                                                       ECF No. 21
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                           Defendant.
16

17

18            After multiple requests for an extension of time, see ECF Nos. 14, 16, and 18, defendant
19   has missed the deadline to file a brief by almost a month and petitions the court to accept a late
20   brief, see ECF No. 21. While I am not pleased to see such disregard for court deadlines, I have an
21   obligation to favor resolution on the merits. I therefore reluctantly accept defendant’s late brief.
22   Plaintiff shall have fifteen days from the date of this order to file a reply brief, if needed.
23
     IT IS SO ORDERED.
24

25
     Dated:         November 17, 2019
26                                                        UNITED STATES MAGISTRATE JUDGE
27

28
                                                          1
